 
 
I 
108th CONGRESS
2d Session
H. R. 5276 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. Van Hollen (for himself, Mr. Allen, Mr. Baca, Ms. Carson of Indiana, Mr. Conyers, Mr. Cummings, Mrs. Davis of California, Mr. Delahunt, Mr. Doggett, Mr. Evans, Mr. Farr, Mr. Foley, Mr. Frank of Massachusetts, Mr. Frost, Mr. Gordon, Mr. Green of Texas, Ms. Ros-Lehtinen, Mr. Grijalva, Mr. Hastings of Florida, Mr. Holt, Mr. Honda, Mrs. Jones of Ohio, Mr. Kind, Ms. Lee, Ms. McCarthy of Missouri, Ms. McCollum, Mr. McDermott, Mr. McGovern, Mr. George Miller of California, Mr. Moran of Virginia, Mr. Nadler, Mrs. Napolitano, Mr. Olver, Mr. Owens, Mr. Pastor, Mr. Payne, Mr. Price of North Carolina, Mr. Rangel, Mr. Ruppersberger, Mr. Schiff, Mr. Scott of Virginia, Mr. Serrano, Mr. Tierney, Ms. Watson, Mr. Wu, and Mr. Wynn) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To require that a conversion to contractor performance of an activity or function of the Federal Government may not result in the loss of employment of any Federal worker with a severe disability employed in that activity or function. 
 
 
1.Short titleThis Act may be cited as the Disabled Federal Employees Protection Act. 
2.Prohibition on terminating employment of Federal workers with disabilities employed in activity or function converted to contractor performance 
(a)ProhibitionIn the case of a conversion to contractor performance of any activity or function of an executive agency under Office of Management and Budget Circular A–76 or any other policy, directive, or regulation, including any Most Efficient Organization plan, the head of the executive agency may not terminate the employment of any employee in that activity or function if— 
(1)the employee is an individual with a disability (as defined in section 7(20)(A) of the Rehabilitation Act of 1973 (29 U.S.C. 705(20)(A)); and 
(2)the employee was hired under a plan or program designated for hiring individuals with such disability. 
(b)ExceptionSubsection (a) shall not apply to an activity or function that is planned to be changed to performance by a qualified nonprofit agency for the blind or by a qualified nonprofit agency for other severely handicapped persons in accordance with the Javits-Wagner-O’Day Act (41 U.S.C. 46-48c), if each employee covered by subsection (a) is offered another position with the Federal Government, or with the nonprofit agency that will perform the activity or function, that is equivalent to the position previously held by the employee before the change to performance by the nonprofit agency.  
 
